
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Dreier (for
			 himself, Mr. Conyers,
			 Mr. Smith of Texas,
			 Mr. Sensenbrenner, and
			 Mr. Pierluisi) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to the election of Senators.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person shall be a Senator from a State
				unless such person has been elected by the people thereof. When vacancies
				happen in the representation of any State in the Senate, the executive
				authority of such State shall issue writs of election to fill such vacancies.
					2.This amendment shall not be so construed as
				to affect the election or term of any Senator chosen before it becomes valid as
				a part of the
				Constitution.
					.
		
